 In the Matter of THE OHIO POWER COMPANYandUNITED ELECTRICAL,RADIO & MACHINE WORKERS OF AMERICA, LOCAL No. 729CaseNo."24.-Decided April 3, 1939Electrw Utility Industry-Interference,Restraint,and Coercion:anti-unionstatements;use of labor spy ; threats of blacklisting and discrimination becauseof membership and activities inunion-Company-Dominated Union:dominationof and interference with formation and administration;support ; use of com-pany cars,time, and other facilities;furnishing of employee as organizer; con-trast between hostility to union and open favoritism toward company-dominatedorganization;disestablished as agency for collective bargaining-EmployeeStatus:supervisory;domination of duties in a particular group without rightto hire and discharge,as-Espionage:use of labor spy;ordered, to cease anddesist such practices.Mr. Harry L. LodishandMr.'Max W. Johnstone,for the Board.Lynch, Day, Pontius d Lynch, by Mr. M. C. Pontius,of Canton.Ohio, andMr. J. G. Ketterer,of Canton, Ohio, for the respondent.Mr. Stanley Denlinger,of Akron, Ohio, for the United.Mr. Joseph A. Padway,ofMilwaukee,Wis., andMr. W. H. Wilson,of Akron, Ohio, for the Brotherhood.Mr. Paul J. Gnau,of Canton,Ohio, for Topco.Mr. Richard Salant,ofcounselto the Board.DECISIONANDORDERSTATEMENTOF THE CASEUpon charges and amended charges duly filed by United ElectricalRadio & Machine Workers of America, Local 729, herein called theUnited, the National Labor Relations Board, by the Regional Direc-tor for the Eighth Region (Cleveland, Ohio), issued its complaintand notice of hearing dated November 29, 1937, against The OhioPower Company, Newark, Ohio, herein called the respondent, allegingthat the respondent had engaged in and was engaging in unfairlabor practices affecting commerce, within the meaning of Section 8(1),and (2) and Section 2 (6) and (7) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.In respect to the unfair labor practices the complaint alleged insubstance (1) that on and after January 1, 1937, the respondent inter-12 N. L.R. B., No. 3.6 OHIO POWER COMPANYfered with, restrained, and coerced its employees in the exercise of therights guaranteed them by Section 7 of the Act by means of variousspecified acts and conduct; and (2) that in June 1937, and thereafter,the respondent fostered, dominated, and interfered with the formationand administration of a labor organization known as Topco EmployeesAssociation, Chapters I to IX, herein called Topco, and contributedfinancial and other support to it. Copies of the complaint and noticeof hearing were duly served upon the respondent, the United, Topco,and International Brotherhood of Electrical Workers.On December 3, 1937, the respondent filed an answer to the com-plaint denying that it had engaged in or was engaging in the allegedunfair labor practices.Accompanying the answer was a motion tcdismiss on jurisdictional and constitutional grounds.,,On or about December 3, 1937, the respondent made applicationto the Regional Director for an order continuing the hearing.Thismotion was granted.On December 10, 1937, the hearing was againpostponed.On or about December 20, 1937, the respondent filed withthe Regional Director a motion for an order requiring the charge andthe complaint based thereon to be made more definite and certain.On December 23, 1937, Local B-759 and Local B-981, InternationalBrotherhood of ElectricalWorkers, herein called the Brotherhood,filed with the Regional Director a motion to intervene.On Decem-ber 27, 1937, this motion was granted.Pursuant to notice, a hearing was held in Canton, Ohio, fromDecember 28, 1937, to January 22, 1938, before Charles E. Persons,the Trial Examiner duly designated by the Board.At the openingof the hearing, the respondent renewed its motion to make the allega-tions of the charge and of the complaint more definite and certain.The Trial Examiner took the motion under advisement. Therespondent thereupon objected to proceeding further until the TrialExaminer ruled upon the motion.At the same time, the respondentrenewed its motion to dismiss on the grounds set forth in its answer.This motion was denied.After the noon recess at the hearing onthe first day, the Trial Examiner granted the motion to make moredefinite and certain in so far as it related to matters in the com-plaint, except as to setting forth "derogatory statements" allegedto have been made by the respondent. The motion was denied in so1As stated below, the Trial Examinersubsequentlydenied this motion, and the Boardaffirms his ruling.The respondent's jurisdictional contention has now been settledagainst it.Consolidated Edison Companyof New York,Inc., et at. v.National LaborRelationsBoard,59 Sup. Ct. 206 (1938) ;AppalachianElectricPowerCompany v.National Labor Relations Board,93 F. (2d)985 (C. C. A. 4th 1938). Constitutionalobjections similarto therespondent'shave beensimilarlyrejected.National LaborRelations Board v.Jones ciLaughlin SteelCorp,301 U.S.1; see alsoMatter ofNational Electric Products CorporationandUnited Electrical and RadioWorkers ofAmerica,Local No.609, 8 N. 4$. B.475, 504-505. 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDfar as it related to matters in the charge.Thereupon, counsel fortheBoard made the complaint more definite and certain in com-pliance with the ruling.The respondent, however, objected to theTrial Examiner's rulings concerning the "derogatory statements."The respondent also objected to the fact that the hearing had pro-ceeded for a half day without a ruling on the motion to make moredefinite and certain.These objections were overruled.During thehearing, the Trial Examiner granted a motion by Topco to intervene.These rulings are hereby affirmed.The Board, the respondent, the United, the Brotherhood, andTopco were represented by counsel and participated in the hearing.2Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.At the close of the hearing, the Trial Examiner ruled thatthe record be held open for the purpose of permitting the respondentto take a deposition of Charles Bivenour, one of the respondent'smeter superintendents.The deposition was taken on February 5,1938, in Coshocton, Ohio.The Board and the respondent were rep-resented by counsel at the taking of the deposition.During the course of the hearing, the Trial Examiner made vari-ous rulings on motions, other than those specifically mentioned above,and on objections to the admission of evidence.The Board hasreviewed the Trial Examiner's rulings and finds that no prejudicialerrors were committed.On May 10, 1938, the Trial Examiner filed his Intermediate Report,copies of which were duly served upon the parties, in which hefound that the respondent had engaged in and was engaging in theunfair labor practices alleged in the complaint, and recommendedthat the respondent cease and desist therefrom and, affirmatively, dis-establish Topco as a bargaining representative of its employees.Healso overruled certain motions to dismiss the complaint made at theclose of the hearing, on which he had reserved decision.The TrialExaminer, in his Intermediate Report, notified the parties that theywere entitled to request oral argument before the Board within 10days of the receipt of the Report.Thereafter, the respondent and Topco filed exceptions to the Inter-mediate Report.On August 31, 1938, the Board notified the partiesthat they were permitted to file briefs with the Board upon applica-tion within 10 days.None of the parties requested oral argumentbefore the Board or filed briefs.The Board has reviewed all theexceptions to the Intermediate Report, and except in so far as they2 During the last week of the trial, counsel for the Brotherhood and counsel forUnited were not present at the trial.During this period,the Brotherhood was repre.sented by W. H. Wilson,International representative.The United was not represented. OHIO POWER COMPANY9are consistent with the findings, conclusions, and order set forth belowfinds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent was organized and incorporated under the laws ofthe State of Ohio in 1907 as The Canton Electrical Company. Itsname was changed to The Ohio Power Company by amendment to itsarticles of incorporation in 1919.The respondent is a part of theintegrated system of the American Gas and Electric Corporation,which by contract 3 with the respondent provides management, ad-visory, engineering, and similar services to the respondent.The re-spondent owns one-half of the capital stock of the Beech BottomPower Corporation, a corporation whose sole function is the opera-tion of the Windsor generating plant at Power, West Virginia.Therespondent also owns one-half the capital stock of the Windsor PowerCoal Company, which supplies the Windsor generating plant withits coal requirements .4The respondent's principal place of business is at Newark, Ohio.It is engaged in the generation, transmission, distribution, and sale ofelectrical energy and electrical appliances.Its electrical energy isgenerated at two plants, one in Power, West Virginia, and one atPhilo, Ohio.The respondent's distribution departments are separated into ninedivisions, with headquarters at Canton, Lima, Tiffin, Newark, EastLiverpool, Steubenville, Bellaire, Portsmouth, and Coshocton, respec-tively, all in Ohio.The total sales of energy by the respondent for the year endingDecember 1, 1936, amounted in value to $20,702,182.Approximately2.7 per cent of the respondent's total sales of electrical energy andmaterials during the same period represented sales of electrical ap-pliances.The net amount of electrical energy generated at the Philoplant in 1936 was 1,654,442,190 kilowatt hours.The total number ofthe respondent's employees as of November 30, 1937, was 2,966.Purchases and sales of electrical energy in interstate commerceThe complaint alleged that "the entire connected system of theRespondent is a part of the interconnected system of the American9 Until January 1, 1938, the contract was with the American Gas and Electric Company,which is apparently the predecessor of American Gas and Electric Corporation.1 All such coal is mined in west Virginia. 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDGas and Electric Company, furnishing electrical energy to communi-ties and other users in the States of Kentucky, Virginia, West Vir-ginia and Ohio ... A large proportion of the electrical energy gen-erated, transmitted, and distributed by the Respondent is distributedto users without the State of Ohio."The respondent admitted theseallegations in its answer.Approximately 26.76 per cent of the elec-trical energy generated and purchased by the respondent is sold anddistributed to points outside the State of Ohio.As stated above, one of the two main generating plants for therespondent's system is located at Power,West Virginia.The netamount of electrical energy generated at Power in 1936 and trans-mitted into Ohio totaled 514,900,000 kilowatt hours.The respondent has interchange contracts for the transmission ofelectrical energy with Appalachian Electric Power Company, ofWest Virginia, and Indiana-Michigan Electric Company, of Indiana.5During 1936, pursuant to these interchange contracts, the respondentdelivered to Appalachian Electric Power Company 205,362,000 kilo-watt hours, and received from that company 169,554,900 kilowatthours.In the same year, the respondent delivered to Indiana andMichigan Electric Company 429,507,693 kilowatt hours, and receivedfrom that company 1,901,000 kilowatt hours. In these interchanges,each company owns the transmission lines to the State line and theexchange is effected at the Ohio-Indiana line in the case of Indianaand Michigan Electric Company, and at the Ohio-West Virginia linein the case of Appalachian Electric Power Company.Purchases of materials in irnterstate coimmerceThe respondent in the operations of its business purchases coal,cables, copper, insulators, aluminum, poles, steel structures for trans-mission lines and substation equipment, electrical appliances, andother miscellaneous equipment.In 1936 the total value of such pur-chases was $6,500,000.Forty per cent of these purchases were frompoints outside the State of Ohio.Types of consumers dependent ;on electrical energy supplied by therespondentThe complaint alleged that the respondent, from its Philo plant,furnishes electrical energy for approximately 466 cities and towns inthe State of Ohio and assists in supplying approximately 700 com-munities in adjoining States. It further alleged that "a large part5 The respondent also has an interchange contract with Wheeling Electric Company ofWest Virginia.Electrical energy is supplied to this company by the respondent's plantat Power, West Virginia. OHIO POWER COMPANY11of the electrical energy generated, transmitted, and distributed by theRespondent in the State of Ohio is used by railroads, telephone com-panies, and other instrumentalities of interstate commerce, by manu-facturers of goods in interstate commerce 6 and by other groups andindividuals engaged in interstate commerce or using instrumental-ities of interstate commerce."These allegations were admitted bythe respondent in its answer.7Conclusions concerning thei respondent's relation to commerceIt is clearfrom the findings above (1) that the respondent main-tainsfacilities inWest Virginia as well as in Ohio for the generationand distribution of electrical energy; (2) that large amounts ofelectrical energy generated by the respondent are transmitted acrossState lines; (3) that the respondent purchases large quantities ofelectrical energy which are transmitted to it across State lines;(4) that the respondent receives large quantities of coal and othercommodities in interstate commerce; and (5) that instrumentalitiesof interstate commerce such as railroads,post offices,and telegraphcompanies, as well as manufacturers who purchase and sell in inter-state commerce, use electrical energy supplied by the respondent.A cessation of the respondent's business, such as would tend to accom-pany labor disputes between the respondent and its employees, (a)would affect the flow of large quantities of electrical energy andother commodities received or distributed by the respondent in inter-state commerce; and (b) would tend to burden and obstruct not onlythe operations of various instrumentalities of interstate transportationand communication but also the operation of the businesses served bythe respondent with power, which receive and ship commodities ininterstate commerce."IL THEORGANIZATIONS INVOLVEDUnited Electrical, Radio & Machine Workers of America, LocalNo. 729, is a labor organization affiliated with the Committee for"For example,the evidence shows that respondent supplies electrical energy to RepublicSteel Corporation'sCanton plant. In a prior case the Board has found that in 1936the latter plant shipped products to points outside Ohio aggregating in value$19,717,-266.36.Matter of Republic Steel CorporationandSteelWorkersOrganizing Committee,9 N. L. R. B. 219." In its stipulation concerning commerce,the respondent stated : "Respondent has nomeans of knowing the extent of the dependence of all of its customers upon respondent'sservice."8Consolidated Edison Company of New York, Inc, et al. v. NationalLaborRelationsBoard,59Sup. Ct. 206 (1938) ;Appalachian Electric Power Company v. National LaborRelations Board,93 F.(2d) 985(C. C A. 4th,1938) ;Matter of Pacific Gas and ElectricCompanyandUnited Electrical&RadioWorkersof America,3N. L. R.B. 835Matterof Consumers'Power Company,a eorporataonandLocalNo. 71,0,United Eleotrical,Radiod Machine Workers of America,9 N.L. R.B. 701. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndustrialOrganization.Its headquarters are in Newcomerstown,Ohio.Local No. 729 was chartered June 4, 1937.9 It admits tomembership employees of the respondent; at the time of the hearingits.membership appeared to have been confined largely to employeesin the respondent's service division, the headquarters of which areat Coshocton, Ohio.International Brotherhood of ElectricalWorkers, Locals B-759and B-981, are labor organizations affiliated with the American Fed-eration of Labor. Local B-759, with headquarters at Upper Sandusky,Ohio, admits to membership all employees of the respondent in thenorthern division, except supervisors, bookkeepers, and stenographers.Local B-981 has headquarters in Newark, Ohio. Its membershipcovers the respondent's southern division, but the exact limits of itsjurisdiction do not appear in the record.Topco Employees Association, Chapters I-IX, is an unaffiliatedlabor organization, admitting to its membership all employees of therespondent except supervisors.Topco is composed of nine chapterscorresponding to the nine distribution divisions of the respondent.Each chapter has its own constitution and bylaws.III.THEUNFAIR LABOR PRACTICESA. Interference, restraint, and coercionExcept for a short-lived union of firemen in 1920, there was no unionorganizing among the respondent's employees until early in 1937. InJanuary 1937 some employees joined the United local at Dover, Ohio,but it was not until March that the United began a concerted organiz-ing campaign. Its activities were confined to the service division cen-tering around Newcomerstown, Ohio, and it was successful in organ-izing a substantial number of employees in the district 10Many witnesses testified to the immediate opposition to the Unitedevinced by various supervisory officials of the respondent in the servicedivision.The activities and conduct of such officials are best consid-ered individually :J. J. Dolanis the general manager of the service division.He is thechief official, and has charge of the employment, in this division. Coin-cident with the United's organizing drive of which he was aware,Dolan became actively interested in union affairs.Late in March, hecalled a meeting in the afternoon of all employees working in theDennison, Ohio, area.At this meeting, J. W. Rennacker, the super-intendent of the Dennison area, stated that he had learned that there6 Prior to June 4, employees of the respondent were admitted to Local No. 708 of theUnited, with headquarters at Dover, Ohio.10 The activities of the Brotherhood did not begin until June or July 1937. OHIO POWER COMPANY13was a C. I. O. organization in the district, and then asked the employeeswhether they had any grievances.At a second meeting held in theevening of the same day, Dolan repeated this inquiry.That he wasaware not only of the United's activities but also of the employees whowere participating therein is shown by his specific questioning ofThomas Maitland, a United member, concerning any grievances Mait-land might have. Dolan then turned the meeting over to one Fauver,a C. I. O. organizer, who told the employees "to take things easy, not togo ahead and jump into anything blindfolded."At about the same time, Dolan invited George Kym, a lineman inthe division, to his home after learning that Kym was a representativeof the United.Dolan knew that Kym had had considerable experiencein unionism," and he pointed out to Kym that the employees were"new and inexperienced."He asked Kym "not to run away and notto get wild and cause any strikes."On March 27, at a meeting of allthe superintendents and department heads, Dolan discussed the activi-ties of the United, and told them to be sure to keep in close contactwith the employees and find out what grievances they had.Dolan, however, insisted that, although he spoke to many employeesindividually, and to the department heads, he had always made itclear that the employees could join any union they wished, and thathe had expressly warned the superintendents "to be very carefulabout creating any trouble," and instructed them "that they could nottell our employees not to become affiliated with any union."Dolanattributed his activities to the fact that "I realized that these boysnever had experience with unionism, and my department heads neverhad any experience in dealing with unions and I did not want thoseboys to cause strikes and get in trouble, interrupt service, cast a blackeye on the service division."Although Dolan freely testified at the hearing that he was notwholly in sympathy with the labor movement because of its "greatdangers on account of lack of independent leadership" and because itis "at the mercy of ignorances," the record is devoid of any evidencethatDolan directly stated to any employees that they were notfree to join any union they wished.However, particularly in view ofDolan's criticism of outside organizations at the hearing, we do notbelieve that his conversations with and instructions to the superin-tendents and other supervisors were so judiciously worded as hisstatements on the witness stand.Although Dolan may not haveexpressly instructed the superintendents and supervisors to engage inn In 1936, E it. Strohm, distribution superintendent in the service division,visitedKym at his home and expressed his concern about union activities in the neighboringplant of the American Art Works.Strohm was fearful of the organization's spreadingto the respondent's employees,and so requested Kym to report to him if any unionactivities began in Coshocton. 14DECISIONSOt NATIONAL LABOR RELATIONS BOARDanti-union conduct, we nevertheless believe that their activities, dis-cussed below, sprang in part from Dolan's own attitude toward out-side unions, which he revealed to them, and that it is in the Lghtof these facts that the conduct of the other officials in the servicedivision must be considered.In any event even if the conduct andstatements of these officials, set forth below, were not in any partthe result of Dolan's conversations with and instructions to them,their conduct and statements are nevertheless attributable to therespondent, which is responsible for,the activities of its officials andsupervisors.E. R. Strohmis distribution superintendent in the service division.He is in charge of the line crews and other work involved in themaintenance of the respondent's lines.George Kym, a lineman, testi-fied that shortly after he was elected to the United grievance com-inittee, Strohm and Arnold Babcock, a foreman, visited Kym at hishome.'Strohm told Kym that "If you come into the office with thecommittee, you will have no job or any other place in the Ohio PowerCompany, or anywhere else you may go, and you will be listed as anagitator."Similarly, Peter Gross, an employee, testified that Strohm calledhim into his office, in the presence of Babcock, and said, "If anythinghappened, he would blackball me from the whole division," thatGross was an "agitator" and should have seen his foreman beforejoining the United.J.G. Poling, another employee, testified thatBabcock, his foreman, summoned him to his office, called him anagitator, and said, "If I didn't stop union activities I would leavethe job with a bad name and be black-listed from the system." Eachof these incidents occurred shortly after, Kym, Gross, and Poling hadjoined the United.Neither Strohm nor Babcock were called by the respondent to denyhaving made these statements, and no showing of their unavailabilitywas attempted.We find that these incidents occurred as testified to.W. T. Robertson, a member of the floating crew, testified that onor about April 2, 1937, Strohm called each member of the crew toan automobile in which Dave Hine, the crew foreman was sitting.Robertson was told by Strohm that he had been promoted to a fieldclerk, at an hourly wage increase of 15 cents, and that he should"drop your union activity, don't attend any meetings and don't payany dues, don't talk about it, just don't have anything to do aboutit," and that "we wouldn't fire a man for belonging to a union; weare too smart for that, but we could find a number of other reasons12 On this occasion,Strohm reprimanded Rym for not having kept his promise, madein 1936, to inform Strohm of the beginning of any union activities in the area. Seefootnote 11 above. OHIO POWER COMPANY15to let you go.We have never been dictated to by the employees ...and we are not going to start now."Hoy Cross, another member of this crew, hadsigned anaffidavitstating that, on the same occasion, Strohm madesimilar statementsto him.At the hearing, however, Cross insisted that he had notmeant to sign this part of the affidavit and that Strohm had onlyasked him whether he was satisfied with his wageincrease.13FrankCaddes, a third member of the crew, testified his conversation withStrohm was limited to a discussion of the wage increase. Baker, thefourth member, did not testify.As pointed out above, Strohm was not called by the respondent.Hine, the foreman of the crew, who was sitting in the car through-out this incident, denied that anything was said about union activ-ities, and stated that the men were asked if they had any grievances.He testified that Strohm had requested Hine to drive him over tothe crew so that he could tell them about the wage increases.Hinestated that it was common practice to tell the employees about thewage increases individually since they did not always get identicalor simultaneousraises.Nine's denial that Strohm discussed union activities is not, how-ever, consistentwithDolan's testimony.Dolan testified that hehad directed Strohm to hold these individual conferences with themembers of this crew "and assure them that they were going tobe treated right and point out that we did not want any trouble orstrikes . . ." In brief, it is apparent from Dolan's statements thatthe primary purpose of the conferences vas to discussat least somephases of union activities.Nor, as pointed out above, is Cross'denial convincing in the light of his previous affidavit.Finally,Strohm himself, the principal actor in this incident, was not calledto testify.Under all the circumstances, we find that this incident occurredsubstantially as testified to by Robertson.F. E. Redman,is the respondent's superintendent in general chargeof the area around Newcomerstown.He is one of theofficials under;Dolan.E. C. Randles, an employee in the maintenance department,and secretary of the United, testified that on April 23, 1937, aboutwhich time he had been actively soliciting membership for the13 The circumstances surrounding the prior discharge and reinstatement of Cross throwconsiderable doubt on Cross'denial and repudiation of his affidavit.In April 1937 Crosshad been injured while working.When Cross,who at that time was a member of theUnited, applied for reinstatement on August 10, 1937, he was refused because, accordingtoDolan, Cross had "stomach trouble and was unfit for our organization."On August21, 1937, Lolan reversed his decision and Cross was reinstated shortly thereafter.Dolanexplained that he had reversed himself because he had hoped Cross would accept thedismissal without any complaint and "go back to the farm."The affidavit which Crosssubsequently repudiated was dated August 18 and was sworn to before the notary onAugust 23,apparently the same day Cross returned to work. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited, Redman, his superior, said to him, "I don't know what inhell you are going to do next.Why are you causing us a hell of alot of trouble.It is getting down now to where it is damn serious.You have contacted the men in the Northern Division to organizethem into the United . . ." Randles was not cross-examined bythe respondent and Redman was not called to testify, nor was anyshowing of his unavailability made.We find that Redman made theabove statements to Randles.Charles Bivenouris the meter superintendent in the service di-vision.Several witnesses testified to various incidents relating toBivenour's hostility to the United.Thus John Crater stated thatBivenour told him he should not have joined the United without firstconsulting Bivenour; R. D. Stocker testified that Bivenour askedhim whether he had joined the United, and on obtaining an affirma-tive answer, Bivenour suggested that Stocker give it "good consid-eration.You know this is an appropriation job isa and can be stoppedat any time"; Bevan Pracht testified that after he had joined theUnited, Bivenour questioned him, and said "I think that is a fineway to treat your division manager by going and joining a unionafter he has given you a position here"; Bivenour further repri-manded Pracht for not having first consulted Bivenour, and he sug-gested that if Pracht "dropped the union and went along with him,Bivenour would do things" for him.W. H. Babcock, an employee,testified that Bivenour came to his house on March 28, 1937, askedhim whether he had joined United, and said that he "didn't thinkwe was giving Mr. Dolan 14 a square deal and that he didn't thinkthat the Company could do anything for me if I couldn't go alongwith them." Taylor Van Vleck similarly testified that Bivenour hadreprimanded him for joining United before consulting with him,and that Bivenour said "if you will do that way, I am finished withyou, I cannot do anything for you."Bivenour denied having made these statements.He admitted hewent to Pracht's house, but said the visit concerned giving Pracht apermanent job; he admitted the conversation with Van Vleck, butsaid it concerned business; he also admitted having visited Babcock.In view of the consistency of the testimony given by these em-ployees, however, we are not convinced by Bivenour's denials.Eachof these employees testified to a similar approach and method by181 An"appropriation job" was a temporary or emergency job for which special fundswere from time to time allocated.By failing to renew the appropriation the crew couldbe abandoned at any time.is The frequency with which, during these activities of the various supervisors,Dolan'sname appears,confirms our conclusion, as set out above, that his conferences with thesupervisors and his attitude toward"outside" organizations were in part responsible forthe incidents here described. OHIO POWER COMPANY17Bivenour : in each case, he inquired about membership in United,complained of not being consulted first and then threatened demo-tion or discharge.We find that these incidents occurred as testifiedto by the various employees.Respondent's treatment of United's demands:Late in March, theUnited formed a grievance committee, but it was apparently notuntil May that it requested conference with the respondent.On May7,Dolan granted the request.He summoned all the superintendentsand department heads to the conference "so that if anything came up,we could discuss it."Dolan described the meeting at the hearing :"the boys came in and they were evidently surprised to find all thesuperintendents and department heads there. I think they expressedthemselves as such. I got the impression that they expected to meetme alone."The committee discussed planned overtime and the rulerequiring linemen to wear rubber gloves. "I asked those boys re-peatedly if they had anything else to complain about. I thoughtprobably they had 2 or 3 other things in the back of their heads andthey didn't.They were slow and hesitant."We do not find it sur-prising that the members of the United committee should have beensomewhat abashed at being faced with so formidable an array oftheir superiors; the presence of all these supervisors was not likely tobe conducive to a full and free discussion on the part of the em-ployees.Nevertheless, in the absence of any definite proof that Dolanarranged the meeting in this fashion in order to intimidate thecommittee, we shall make no finding that the respondent, by theconduct of its agents at this meeting, violated Section 8 (1) ofthe Act.""On June 7, 1937, Strohm, the distribution superintendent whoseother activities have been discussed above, announced to a line crewof which Kym was a member that "It's no use for the [United] com-mittee to get together and draw up a contract, that the Ohio PowerCompany would have nothing to do with it." Nevertheless, on orabout July 6, 1937, the United submitted a contract to Dolan.OnJuly20, at a conference between Dolan and a United organizer, thelatter withdrew the contract since it had not been submitted to theC. I. O. home office for approval. The United did not subsequentlysubmit a contract.Several employees, however, who were members of one of the linecrews and of the United, testified that on or about August 16, 1937,T.N. Bushnell the superintendent of the New Philadelphia areaand their superior, visited this crew and announced that the respond-15 No such large gathering of the respondent's officials was summoned to meet thegrievance committees of Topco as discussed below. 18DECISIONSOF NATIONALLABOR RELATIONS BOARDent wouldnot sign acontract with the United.16Bushnell testifiedthat he madethis announcementafter Dolan had informed him thata contracthad been received from the United and after Dolan hadinstructed Bushnell to tell the members of the crew that the contractwould not be signed.No explanation is made by the respondent, however, for the 4weeks' delay between the withdrawal of the contract by the Unitedand Bushnell's announcementsWe cannot, therefore, believe thatthe purpose of the announcement was simply to give information tothe crew.Further, noreason is assignedby the respondent for itsdeparture from the ordinary method of dealing through duly con-stituted union representatives rather than singling out individuals ofa particular crew.Under all the circumstances, we believe that Bushnell's conductwas intended to forestall and discourage the activities of the United'scommittees. ITWe find that by the acts described above, except the respondent'streatment of the United's grievance committee on May 7, 1937, the re-spondent interfered with, restrained, and coerced its employees in theexerciseof the rights guaranteed in Section 7 of the Act.1'In its effort to keep itself apprised of the United's activities and toprevent labor organization, the respondent also employed the servicesof Dale Stickrath.The respondent and Stickrath deny that he actedas a laborspy; we find, however, that the evidence establishes thathe didact as a spy.Stickrath had been employed by the Burns Detective Agency from1929 to 1936 and actedas general managerof its Pittsburghoffice for3 years.In February 1936 he interviewed Bivenour and Dolan inan effortto obtain employment with the respondent.He filled outan application for employment stating that he desired to transfer"for betterment."Although Stickrath testified that he did not know16 The testimony of the employees in this crew concerning Bushnell's exact words Isconflicting.Young testified that Bushnell said that the respondent would not recognizeany union.Although Korns, in an affidavit,corroborated Young, at the hearing KornstestifiedBushnell had said that the respondent"wouldn't sign a contract of no union."John Davis,the foreman of this crew,testified that Bushnell had said that respondentwould not sign "the contract."We do not believe it necessary to resolve this conflictsince,accepting any of the versions,Bushnell'sconduct constituted an unfair laborpractice.17 The respondent,however,met and discussed grievances with committees of theUnited after August 16, 1937.19 That the respondent was successful,at least to some extent, in causing its employeesto fear reprisals for their participation in the United's activities Is indicated by thetestimony of W. P.Phelps, a former member of the United who later became presidentof Topeo, Chapter IX.While Phelps was still a member of the United,he was ap-proached by William Steadman,whose activities on behalf of Topco are discussed below,and who was anxious to enlist Phelps' aid for Topco.Phelps testified that he was verycautious since he "thought maybe he [Steadman]was down there to find out what myactivities was in the C. I. O. or get some Information " OHIO POWER COMPANY19whether Bivenour and Dolan were aware of his prior connectionwith the Burns Agency, and although Dolan denied all knowledgeof it, Stickrath's application stated that such was his prior employ-ment.Bivenour admitted that he had known that Stickrath hadformerly been a private detective with the Burns Agency.Following these interviews with Bivenour and Dolan, Stickrathwas hired by the respondent to work in the service division underBivenour.Stickrath was hired in March 1936. This was at aboutthe time that Strohm had expressed anxiety that labor activities atother neighboring plants might spread to the respondent's employeesand had visited Kym and requested Kym to inform him if any suchactivities spread to the respondent's workers.Stickrath was on the pay roll of the Burns Agency at the timehe was hired by the respondent, but he testified that this was onlybecause he wanted to be available for work for the Agency in casehe failed to obtain a job with the respondent. Stickrath testifiedthatas soon asthe respondent hired him, he returned to Pittsburghto tell the Agency to remove his name from its pay roll.Shortly after being hired Stickrath was assigned to the meter-installation crew.Crater, Stocker, and Pracht, all active in theUnited, were members of the crew. This was the crew which Bivenourhad warned about United activities,, and which he threatened, asdescribed above, to disband.When the United became active inthe service division, Stickrath joined United and was elected chair-man of its ways and means committee.His activities in the United,however, were largely confined to criticism; he stated at one of theUnited meetings that "I don't see where the Union has done us anygood and our meetings seem to run in a circle." Subsequently,Stickrath joined Topco.Stickrath testified that he had joinedUnited "to find what kind of a union it was. I figured if I didn'tlike the kind of union it was I could get out."Late in June 1937, Stickrath was transferred from the meter-in-stallation crew to the laboratory in the Hydro plant in Coshocton,where he "tested rubber gloves."Not long after he was thus trans-ferred, the meter-installation crew was disbanded and Blum, Crater,and Stocker were laid off, although at least Blum and Stocker hadseniority over Stickrath.Stickrath's interest in labor activities was not confined to joiningtheUnited.He admitted that in March or April 1937, he haddiscussed the United with Bivenour.Although he did not knowuntil several days after the hearing had begun that he would becalled as a witness, and although until called he had no ostensiblereason for being present at the hearings, Stickrath attended thehearings.While so attending them, he was still an employee of the169134-39-vol. 12-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent and thus presumably supposed to be working.19He alsotransported several Board witnesses to the hearings.One of thesewitnesses was C. D. Reiss, who proved a reluctant witness and untilfaced with an affidavit which he had signed to the contrary, insistedat the hearing that Bivenour had never talked to him about Topco.Stickrath further admitted that, although he claimed to have severedconnections with the Burns Agency in March 1936, he had visiteditsPittsburgh office a week before the hearing, and had there dis-cussed with the Burns manager the respondent's labor situation.Stickrath proved himself to be an evasive witness, unwilling totestify frankly concerning his connection with the Burns Agency.Although he gave a detailed description of the United's activitiesand certain other events, he could not remember the name of themanager of the Burns Agency with whom he had talked for "fifteenminutes" a week before. Stickrath at first denied that while work-ing for the Burns Agency he had ever been connected with under-cover labor work; after lengthy examination, however, he disclosedintimate knowledge of this type of work.When asked whether "aninside missionary in respect to other relations with the working mendo any different work than that done in respect to communism" hetestified that "It has not been any different than that done underme," and, when confronted with a report of the Senate Committeeon Education and Labor investigating interference with the rightof labor to organize and bargain collectively, admitted that in 1935he had written a letter to the New York office of the Burns DetectiveAgency giving an account of his visit to the Copper Coal Companyconcerning that company's under-cover work.The clearness of theimpression created by Stickrath's demeanor and general bearing onthe stand that he acted as a labor spy for the respondent is indicatedby Topco's counsel's questioning of Stickrath as to whether Stickrathhad been instigated by the Board's attorney so to conduct himselfon the stand as to "create the impression that he was an undercoverman for the Company."Nor are we satisfied with Stickrath's explanation for his havingtransferred from the Detective Agency to the respondent. In thecourse of his testimony Stickrath gave several reasons : he statedthat his health was bad, that he was disgusted with the detectivebusiness, that his wife had to take a rest in Atlantic City and hissalary with the Agency was insufficient. In making out his applica-tion, however, Stickrath affirmed that his health was good.Atanother point in his testimony,. he stated that his wife's vacationwas at the expense of her parents.Nor are his protests of disgust"As stated above his place of employment was in Coshocton while the hearings wereheld at Canton,a distance of approximately 62 miles. OHIO POWER COMPANY21convincing in view of his subsequent visits to the Agency or of hisexplanation, as described above, of why he had left his name on theBurns pay roll until hired by the respondent.The respondent apparently attaches some significance to the factthat Stickrath's native city was Coshocton and that he had in 1923been employed by the respondent. It introduced evidence to showthat Stickrath was simply returning to his native city and that itwas generally known that Stickrath had been employed by theBurns Agency and was called "G-man" by the respondent's employees.We do not believe that these facts negate the evidence describedabove.That the employees knew Stickrath had been a detective isnot evidence of the fact that they were aware of the type of detectivework in which he had been engaged, especially in view of his re-luctance, displayed at the hearing, to admit that such work includedlabor espionage.Nor does the fact that Stickrath had formerly livedin Coshocton and worked for the respondent carry the necessary in-ference that lie was simply returning home.On the contrary, it isreasonable to infer that Stickrath's familiarity with the employeesand the work of the respondent, as well as his association withCoshocton, in the minds of others, were factors taken into considera-tion as making him a peculiarly well suited person to engage inespionagewithout suspicion falling either on him or on therespondent.Stickrath's history of employment with the respondent followsthe general pattern of that of a labor spy.His former connectionwith the Burns Agency, the coincidence of dates between his beinghired by the respondent and Strohm's attempt to enlist Kym's aid inobtaining information concerning labor activities among the respond-ent's employees, his subsequent association with a crew comprisedof active United members, his temporary membership and successin, and his destructive criticism of, the United, his transfer from thiscrew shortly before it was disbanded and his continuing interest inthe labor relations of the respondent, indicated by his attendance atthe hearings and his visit to the Burns Agency, all point to the natureof his work.Further, his unsatisfactory testimony strengthens the'belief that he acted as a labor spy.Taking into consideration all the evidence, as well as the respond-ent's hostility to, and desire for information concerning Unitedactivities in the service division as described above, we find that therespondent employed Dale Stickrath for purposes of industrial espi-onage, and that the respondent thereby interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Formation of, interference with, and support of Topco1.The organization of TopcoLate in May or early in June 1937, the idea of forming an inde-pendent union among respondent's employees was first broached inCanton.20The record is silent concerning the identity of the par-ticular employees who suggested such an organization, but it appearsthat these employees soon brought the idea to Norman McGregor, acollector in the credit department of the respondent's Canton office.McGregor attributed his having been chosen to take steps to carry outthe idea to the fact that he was the president of an employees' socialclub and active in employee affairs.On June 7, 1937, McGregor calledon a local attorney who, because of his activities in forming "employees'leagues" in neighboring plants, McGregor thought was "familiar withthe nature of the work we wanted." The attorney outlined to Mc-Gregor the steps that should be taken, and furnished McGregor witha statement concerning the Wagner Act and with model applicationcards.Thereafter, Topco Employees Association, an unaffiliated labor or-ganization, was created with remarkable speed.McGregor's confer-ence with the attorney lasted from 2: 30 p. in. to 4 p. in., June 7, 1937.This conference was claimed to be the first occasion at which a concreteplan for an independent union was formulated.Yet that very eveningthe first meeting of Topco, Chapter I, was held, with approximately125 employees in attendance.At this meeting McGregor explainedthe purposes of the organization and asked for a show of hands onwhether the plan was to be adopted. The plan was almost unani-mously approved; temporary officers were chosen; and about 100printed membership application cards were signed. In short, between4 p. m. and 7:30 p. in., when the meeting was begun, the testimonyshows that a meeting hall was secured, at least 125 employees werenotified and application cards were printed.This considerable taskwas accomplished on a Monday, when presumably the employees wereengaged in the business of the respondent. It was purportedly ac-complished, moreover, by McGregor, who in his testimony showedignorance concerning the constitution, procedure, and structure ofTopco.By Thursday, June 10, Topco Chapter I's claim to membership hadrisen to 250 out of a total of 400 eligible employees. In the eveningof June 10, a second meeting was held, the constitution and bylaws° Several witnesses attributed the idea of an unaffiliated union and their membershiptherein to their desire to avoid the "unpleasantness"attendant upon the strikes then inprogress at the nearby Republic Steel Corporation's plant and other plants. OHIO POWERCOMPAXY23prepared by the attorney were presented and adopted, and permanentofficers were elected. It was at this meeting that William Steadman,a relay tester attached to the Canton office, who had not been presentat either of these first two meetings, was elected as representative ofthe eight "migratory laboratory" crews which worked out of thegeneral office in Canton and traveled throughout Ohio. It was sug-gested at this meeting that Topco be organized in the respondent'sother divisions "because if we have got an organization . . . it won'tbe so easy to penetrate and it won't be so easy to stop our activities." 21The following day, McGregor told Steadman of the proposal and thelatter enthusiastically agreed.Together they visited the attorney,who outlined the procedure to be followed.On or about June 14, 1937, Steadman left Canton and traveledthroughout the various divisions in Ohio. In each division he madecontacts with employees, meetings were called, and chapters were setup.On July 9, Steadman announced to the chapter presidents, "I havedone all I can for you boys, it's up to you now, you are on your own."Steadman had left in his wake eight Topco chapters.OnJuly 9,Topco claimed approximately 1,475 members, with each of eight chap-ters claiming a majority in its division.Only Chapter IX, the servicedivision where United had been active, did not claim a majority atthat time.2.Topco's administration and activitiesEach of the nine chapters has its own constitution and bylaws which,however, are virtually identical.Each chapter has its own officersand committees.Each constitution provides that only those employeeswho have worked for the respondent for a year, are over 21 yearsof age and are American citizens, may be officers of Topco or mem-bers of the executive committee.There is some doubt whether Topcoispermitted to strike.An opinion prepared by Topco's attorneystates that the appeal had to be to "reason and common sense." Thegeneral understanding, however, was that Topco could strike, but incase of a strike in any division, the other eight chapters will not beimplicated in any manner and "each chapter will have to stand on itsown feet."After its completion, Topco chapter committees held conferenceswith the management and settled some grievances.Two chapters,however, had no grievance committees because, according to theirz< Several of the leaders and members of Topco ascribed the inception of Topco andtheir participation the,ein to their hostility to "outside"organization.Thus McGregor,in a letter addressed to the other Topco Chapter presidents, wrote:"We originally set upthis Association in Canton for the purpose of protecting our jobs and also to eliminatethe possibility of any national or international association entering into our Company." 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresidents, they had no grievances. In the middle of July each ofthe nine Topco chapters requested of the respondent exclusive bargain-ing rights for the employees in its division.The respondent, byidentical letters to the nine chapter presidents who made the request,agreed to recognize Topco for its members only 22 Topco made nodemands for a contract. Its attorney stated that respondent was notobligated to sign a contract and that Topco was not ready to demandone.At least one employee, at a chapter meeting, suggested thatTopco ask for a contract, but the chapter president opposed thesuggestion.After its first rapid organization, interest in Topco dwindled.Atleast one chapter held no meeting for the members between July 15,1937, and the time of the hearing. In general, Topco had considerabledifficulty in collecting dues, and, as one president observed, "We chargedues but we don't get them." Several Topco members expressed dis-satisfaction with its procedure and felt that the organization was notto establish "any real good definite purpose for the activities."Theevidence shows that, as a result of such dissatisfaction, there wereduring the summer substantial defections by Topco members to theBrotherhood and the United. The weakness of Topco, its policy to-ward striking, and its hostility to outside unions as expressed by itsleaders coincides with the respondent's expressed desires as found inSection III-A above.3.Contribution of support to Topco; use of the respondent's facilitiesThe record shows that the rapid growth of Topco was not accom-plished without the aid of the respondent's equipment, facilities, andtime.Certain items are admitted.Thus it appears that 30 gallons ofgasoline were supplied to employees who transported 4 or 5 fellowemployees to the first meeting of Topco, Chapter III.A companytruck and trailer were used by employees, during working hours andwith the approval of the foreman, to haul chairs for at least one meet-ing of Chapter III.Widespread solicitation and collection of dues oc-curred on company time and property, often in the presence of andwithout objection by foremen.Topco leaders admitted that theysolicited membership and collected dues "just whenever I run into oneof them."Company cars were frequently used for Topco business :Stewart, a chapter president, admitted having driven a company car130 miles in one evening to attend a meeting.Merlo, an active Topcomember, also used a company car to attend meetings and collect dues;McGregor, who was employed at Canton, not only used a company car22 Thereafter, eachof the ninechapters filed petitions for investigationand certifica-tion with the EighthRegional office. OHIO POWER COMPANY25to attend at least three Topco presidents' meetings 23 in Columbus, andseveral branch meetings 24 elsewhere, but was driven to these meetingsby one Gallagher, a clerk in the Canton office.Although McGregortestified that Gallagher had company business to transact in Columbuson the first occasion, the record shows that Gallagher, who was notan officer of Topco and had no ostensible reason for so doing, attendedthe Topco presidents' meeting and waited the entire day to driveMcGregor back to Canton.No explanation is made for Gallagher'ssubsequent journeys to Columbus.Further, miscellaneous use of other company equipment is undenied;McGregor on one occasion used the respondent's transmission systemtomake a long-distance telephone call to another Topco president;George Flint, president of Chapter II, admitted he used a companymimeographing machine to prepare Topco statements; an office ste-nographer typed Topco letters on a company typewriter.Finally,it is admitted that except in the case of the trip of John Burns, thepresident of Chapter VI, the respondent permitted the presidents andofficers of Topco to abandon their work for each one of the five Topcopresidents'meetings held during the summer and fall of 1937 inCanton and Columbus.Although these Topco officers often wereabsent from their work for a full day to engage in Topco affairs,the respondent neither objected nor made deductions in their payfor time so lost.The respondent has various explanations for these occurrences.It explains the use of the gasoline on the ground that its custom isto furnish gasoline to employees who use their own private carsto transport other employees to safety, promotional, and social meet-ings.It claims that Gilbert Tallman, the assistant storeroom clerkwho supplied the gasoline to employees who attended the Topco meet-ing, did so without authorization and because he thought that the re-spondent's usual custom was applicable.Tallman, however, dis-tributed at least some of the gasoline the dayafterthe Topco meet-ing.Even after he attended the meeting, therefore, Tallman wasstill under the impression that it was a company meeting and thatemployees were entitled to gasoline for transportation to it.Simi-larly, the respondent explains the hauling of chairs as a customaryfavor to employees when they hold fish frys or conventions; thatitwas the respondent's custom to permit employees who are on call2Immediately after the various chapters of Topco were created, Topco leaders decidedto hold occasional meetings for the presidents and other officers of each chapter,in orderthat they might discuss their common problems and exchange ideas.4 Since each Topco chapter covered a large area,so that general meetings for allmembers of the chapter were difficult,smaller groups in each chapter occasionally heldmeetings in the particular area in which they worked. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARD24 hours a day to take occasional days off; that if in the performanceof ordinary company business those employees who are on call for24 hours are given the use of a car, such employees, because of thedifficulty of checking whether the cars are used for company businessonly, are permitted to use the car for private purposes.Moreover, itis claimed that the respondent was equally generous in its permittingtheUnited and the Brotherhood to solicit on company time andproperty, and that the use of the mimeograph machine, the transmis-sionsystem, and the stenographer was a matter which it could notprevent.The peculiar nature of the respondent's organization, entailing asit does a certain amount of unsupervised freedom of the actions ofits employees, would lead us to give weight to these contentions ifthe cumulative effect of this generosity were not so great.Whentaken together, the respondent's net contribution to Topco was con-siderable and the total aid rendered to it cannot lightly be dismissed 25Thus, for example, the Topco presidents' meetings were ordinarilyattended by the president of each chapter as well as by anotherofficer.Eighteen employees, therefore attended five meetings, eachof which apparently took the employee away from his work fora full day.A rough approximation of the time spent by theseemployees on this particular phase of Topco business would barelyfall short of 90 working days.26Nor are other of the respondent's explanations borne out by therecord.McGregor, who was allowed such free use of company cars,did not, as discussed above, use his own company car but was sup-plied with the car of Gallagher, who acted as chauffeur for Mc-Gregor.Further, it does not appear that all of the 9 Topco presi-dents who were permitted leaves fall within the category of em-ployees who are on 24 hours call daily.McGregor was a collectorin the credit department.Flint, president of Topco Chapter II,was engaged in "contacting commercial customers in the commercialand industrial departments."J.E. Sherwood, president of Chap-terV, is a substation operator.John Burns, president of ChapterVI, is a store clerk.The respondent did not attempt to show thatthese employees, or any of the other Topco officers who accompaniedthem to the Topco presidents' meetings, belonged to the group whose2'Topco and the respondent,however, submitted in evidence many receipts showingTopco's payment for ordinary expenditures such as postage,printing,meeting halls, etc.No charge was made for meeting places either for the five Topco presidents' meetings orfor the Chapter I meetings.The various owners, according to Topco,contributed thesefree.20 The wages of one Topco chapter president were deducted by the respondent for onemeeting he attended. 01110 POWER COMPANY27work entitled them to occasional leaves for a full day without deduc-tion in pay.Finally, the respondent's claim that it accorded to the Unitedand the Brotherhood equally generous treatment is scarcely sup-ported by the record.There is no evidence that the United or theBrotherhood were allowed to share the respondent's facilities equallywith Topco.27Moreover, the respondent's cordial treatment of Topcois insharp contrast to the hostility described in Section III-A whichit showed against the United's activities in the service division, theonly division in which the United was active.Nor were the respondent's supervisory officials wholly inactive inassistingTopco's rapid growth.Ralph Hiester, chief clerk at therespondent'sofficein Dennison, informed Byron Jones and one Boyd,employees of the respondent, of a Topco meeting and requested themto attend.Hiester stated that it was "not company orders" that theygo, whereupon Baldwin, the assistant chief clerk, who was present,remarked "Well, you can read between the lines."Hiester offeredJones transportation to the meeting and stated "If you boys aresmart, you'll be there."Baldwin denied that either he or Hiestermade these remarks, but admitted that he had said that these em-ployees' "presence was required at that meetingthe same aseverybodyin the district to understand what wasgoing on."Baldwin furtheradmitted that Hiester had informed several employees of the Topcomeeting.Hiester, the principal actor, was not called upon to denyhaving made the statements attributed to him by Jones.We findthat the incident occurred as testified to by Jones. Similarly EdithHollingshead, chief clerk at the Fostoria office, was active in Topcoaffairs,solicitingmembership and collecting dues.Although the re-spondent denies that either Hollingshead or Hiester are supervisors,the evidence shows that each is in charge of a staff of 4 to 6 clerks.They have, it is true, no power to hire or discharge.Hiester's assist-ant, however, admitted that the staff under Hiester reports to andtakes orders from Hiester "as routinework."E.D. Chapman,division manager, further admitted that Hollingshead "does dominatethe duties in that particular group" and "ina sense" supervises theclerks.We find that Ralph Hiester and Edith Hollingshead aresupervisory employees of the respondent and that they encouragedmembership in Topco.21 The evidence does show,however, that there was some solicitation on company timeand property by both the United and the Brotherhood,that the United held a meetingin a park owned by the respondent but devoted to public use, that Dolan "told Wilson[the Brotherhood representative]to go out and talk with"the employees,and that Dolanpermitted Fauver,a C. I. 0.organizer,to address a meeting of the employees asdescribed above. 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe evidence shows that the respondent's generous treatment ofTopco, and the activities of supervisoryofficials 28had their effectin impressing the employees with respondent's close relationship toTopco.The belief was common that Topco meetings were companymeetings.Thus, several employees testified that they attended thefirstTopco meetings because they understood "everybody was sup-posed'.' to go; Baldwin stated that he told the employees that their"presencewas required the same as everybodyelsein the district tounderstand what was going on."When asked at the hearing why hehad not attended the first Topco meeting, Pollack, an employee, re-plied, "Well, it was my duty to work; it was my trick, so I thoughtthat the man that was on duty was excused from any meetings."How widespread was the belief, engendered by these activitiesdescribed above, that Topco was a company creature, even after ithad been in existence for some time is illustrated by the description,given by Dolan,generalmanager of the service division, of a visitpaid him by Topco representatives to request Dolan's aid.Dolantestified that when he refused his aid and told them he must remainimpartial, "Those fellows looked at me inamazement.They sat theredumfounded.They were positive, I suppose, that I was back of thething.Those boys walked out with heads down because they weresure that I was going to make it easy for them."Thus aware of the common belief that the respondent was sup-porting Topco, the respondent not only took no steps to disaffirm sucha relationship but, as described above, was most generous in lendingcolor to the belief.We cannot believe, under such circumstances,that membership in Topco was entirely the result of the free choiceof respondent's employees.4.William SteadmanAs stated above, William Steadman was the key figure in theorganization of Chapters II-IX of Topco.The complaint allegesthat he was an organizer furnished by the respondent.The specificpersons whom Topco and the respondent claim to have been responsi-ble for Steadman's initial participation in Topco's organization arenot identified by the evidence.As noted above, he was elected as"general representative" at the second meeting of Chapter I, although28 The record also shows that it was a common practice for various supervisors todiscussTopco affairs with the respondent'semployees.Thus,Doughty, the generalmanager of the respondent'sValley Division,was admitted to have discussed Topco withJ.R. Thomas,president of Chapter VIII, several times, asking him "how Topco wasgetting along"Thus, too, Steadman testified that he "may have had occasion to beworking with a foreman or superintendent,or talking,and he would say, 'How is Topcocoming along?'Iwould say, '0.K., as far as I know, fine.' 'I am glad of It.'" OHIO POWER COMPANY29he was not present and not yet a member of Topco.McGregorattributed the idea of expanding Topco to the respondent's otherdivisions, and enlisting Steadman's aid in this project, to "a groupof these fellows from the general office" who congregated after thesecond meeting and made the suggestion.McGregor saw Steadmanthe next day and outlined the plan; Steadman told McGregor thathe "was certainly willing to put in what extra time I possibly couldin order to convey to these employees in the other divisions anythingthat was in my power." On June 14, Steadman ]eft Canton andby July 14, Topco organization was virtually completed.Steadman's ordinary work is to check automatic equipment through-out the respondent's State-wide properties.He checks not only indi-vidual current transformers but also the equipment at the "eight ornine hundred" substations scattered through the State.This generaltype of work not infrequently requires his taking trips for from 2 to4 weeks in a car supplied by the respondent.He carries his equip-ment with him, but tools are not always required for his work. Inaddition to these ordinary duties, Steadman, during the period inquestion, also checked name-plate data.As a result of modernizationof equipment in various parts of the State, the respondent's recordsof equipment had not been brought up to date. Early in April, itwas decided by Daniel Morgan, Steadman's superior, that eitherSteadman or one of the other employees under Morgan should col-lect all the name-plate data as soon as opportunity presented itself.The record amply demonstrates Steadman's extraordinary activitybetween June 14 and July 14, 1937. In each division at which hearrived, he made contact with several employees, explained the ideaand purposes of Topco-often during the day when the employeeswere working-and had meetings called.He attended the initialmeeting of each chapter, conducted the meeting, made speeches, anddistributed cards. If, as occurred on at least two occasions, the firstmeeting did not result in a Topco chapter, Steadman returned forfurther meetings.It is insisted by the respondent that during this period, Steadmanperformed his full quota or ordinary work. Steadman stated thathe performed his 8 hours' daily work "and what I do after my eighthours'work is up to me."Morgan, Steadman's superior, whileadmitting that he had known of Steadman's activities on behalf ofTopco, testified that Steadman's production of work during thisperiod was "the same as always." Steadman further testified that hedid not segregate expenses incurred in connection with Topco.Hesaid, "I cannot believe that any of my expenses were increased in anyway whatsoever." 30DECISIONSOF NATIONAL LABOR RELATIONS BOARDThese contentions should, however, be viewed in the light of Stead-man'sitinerary, compiled from undenied testimony,29 for the periodin question :June 14: CantonJune 29: Newark ; CantonJune 15: LimaJune 30: ZanesvilleJune 16-19: TiffinJuly 4-5: Cambridge ; Coshocton ;June 21: NewarkNewcomerstownJune 22: SteubenvilleJuly6:Cambridge;Dennison;June23: EastLiverpoolNew Philadelphia; Newcomers-June 24: East Liverpool; Wheel-town; Coshoctoning,W. Va.;BellaireJuly 7: NewcomerstownJune25: East Liverpool; Steuben- July 8:Zanesville,Newark;villeColumbusJune 26-29: PortsmouthJuly 9: ColumbusThe deviousness of this route and the distances between the variousplaceshe visited become apparent when his itinerary is traced on amap of this territory.Steadman's itinerary was wholly lacking inany logical pattern which might seem to be called for if he wereintent on doing his ordinary work for respondent.The route isreplete with revisits and retracking.When asked at the hearingwhether he ever went "to any division expressly for the purposes oforganizing,"Steadman replied, "Well, that is a little of a hardquestionto answer. I was very much enthused about getting thisorganizationstarted ... I could be in any part of the division thatI so desired to go at that time."In all theseplaces,Steadman was reported to have been engagedin someactivities on behalf of Topco.Throughout the entire journey,he useda company car.Although a work report and expense ac-count are filed with the accounting department the respondent didnot offerin evidence such documents pertaining to Steadman.Depitethe fact that a great many witnesses testified to havingseen andtalked to Steadman during the days of this period, the record, exceptfor oneor two isolatedinstances,isdevoid of evidence that anyemployees actually saw Steadman engaged in his ordinary work.Moreover, the itinerary shows that Steadman spent at least a nightand afull day in Columbus, although respondent has no equipmentthere with which Steadman could be concerned.3019A few of the dates testified to are approximate;it is clear,however,that thisitinerary is substantially accurate.° Morgan attempted to explain Steadman's presence in Columbus on the ground thatColumbus was a normal stopping-over place on the long drive from Portsmouth to Canton.Steadman, however,came to Columbus from Zanesville and Newark,which are east ofColumbus while Portsmouth is south.Nor does Morgan's explanation account forSteadman's remaining in Columbus the day of July 9. OHIO POWER COMPANY31Under all the circumstances, and in view of his circuitous routeand his constant absorption in Topco affairs and in view of the re-spondent's knowledge thereof, we cannot believe that Steadman'sactivities in behalf of Topco were accomplished without therespondent's authority.Conclusions concerning the respondent's relationship to TopcoThe foregoing findings impel us to the conclusion that the respond-ent assisted and dominated Topco.Through its various supervisors,the respondent was active in its hostility to the United's organiza-tional efforts.In this setting of the United's organizational cam-paign and the respondent's opposition thereto, Topco was createdwith the active encouragement of some of the respondent's super-visors and with the passive encouragement of many more. In theface of the general belief among the employees that Topco wascompany dominated, Topco's organization was aided by its use ofthe respondent's cars, time, and other facilities, and by the unre-strained activities of Steadman.Topco's weak structure, its lack ofaggressiveness, its admitted hostility to "outside" labor unions allindicate that it was an organization which sprang up in response tothe respondent's expressed desires.We find that the evidence introduced by the respondent and Topcodoes not refute the conclusion, impelled by the above affirmativeevidence of company assistance, that Topco is the respondent'screature.Although they claim that certain employees in Cantonwere responsible for the original idea of forming an unaffiliated or-ganization, neither Topco nor the respondent have identified orproduced those employees.31Nor has the respondent satisfactorilyaccounted for the widespread use of company cars, or McGregor'suse of Gallagher as his chauffeur, or the freedom with which Topcoofficers were permitted to abandon their work without deduction inpay in order to engage in Topco business.Finally, Topco and the respondent have failed satisfactorily to ac-count for Steadman's participation in Topco.Although he was thekey figure in Topco's organization, they have not identified or pro-duced the employees who are claimed to have suggested that Stead-man expand Topco to the remaining divisions of the respondent.And, despite the grave suspicions concerning Steadman's status,arising from the evidence of Steadman's journeys and constant Topcoactivities, and from the absence of evidence that he did his ordinary8 'The remarkable speedwith which Topco, Chapter I, was created and supplied withmembership cards, etc.,in Canton duringthe lateafternoon of June7, 1937,has beendescribed above. 32DECISIONSOF NATIONALLABOR RELATIONS BOARDwork, the respondent did not produce his work record or expenseaccount during this period, made no attempt to segregate his ex-penses incurred in Topco business, and could offer no satisfactoryexplanation for his presence in Columbus.Under all these circumstances, we conclude that Steadman was anorganizer furnished by the respondent to organize Topco, and thatthe creation of Topco was achieved with the aid and support of therespondent.We find that the respondent has dominated and interfered withthe formation and administration of Topco Employees Association,Chapters I-IX, and has contributed support to it.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII above, occurring in connection with the operations of the respond-ent described in Section I above, have a close, intimate, and substan-tialrelation to trade, traffic, transportation, and communicationamong the several States, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYSince the respondent has engaged in unfair labor practices, we shallorder the respondent to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policies of the Actand to restore as nearly as possible the conditions which existedprior to the commission of the unfair labor practices.We have found that the respondent has dominated and interferedwith the formation and administration of Topco Employees Associa-tion,Chapters I-IX, and has contributed support to it. In orderto effectuate the policies of the Act and free the employees of therespondent from such domination and interference, and the effectsthereof, which constitute a continuing obstacle to the exercise by theemployees of the rights guaranteed them by the Act, we will orderthe respondent to withdraw all recognition from Topco as represent-ative of the respondent's employees for the purpose of dealing withthe respondent concerning grievances, labor disputes, rates of pay,hours of employment, and conditions of work, and to disestablishitas such representative.82Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :32 SeeConsolidated Edison Co.,Inc. et al.v.National Labor Relations Board,59 Sup.Ct. 206(1938),where the Court said :The continued existence of a company union established by unfair labor practicesor of a union dominated by the employer is a consequence of a violation of theAct and renders ineffectual any order restraining the unfair labor practices. OHIO POWER COMPANYCONCLUSIONS OF LAW331.United Electrical, Radio & Machine Workers of America, Local729; Locals B-759 and B-981, International Brotherhood of ElectricalWorkers; and Topco Employees Association, Chapters I-IX, arelabor organizations within the\meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and admin-istration of and contributing support to Topco Employees Associa-tion, Chapters I-IX, the respondent has engaged in and is engagingin unfair labor practices, within the meaning of Section 8 (2) ofthe Act.3.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the basis of the above findings of fact and conclusions of lawand pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondent,The Ohio Power Company, and its officers, agents, successors, andassigns, shall:1.Cease and desist :(a)From in any manner dominating or interfering with the ad-ministration of Topco Employees Association, Chapters I-IX, or theformation and administration of any other labor organization of itsemployees, and from contributing financial and other support toTopco Employees Association, Chapters I-IX, or any other labororganization of its employees;(b)Maintaining surveillance of or employing any other means ofespionage for the purpose of ascertaining and investigating the ac-tivities of its employees in connection with any labor organization;(c)From in any other manner interfering with, restraining, or co-ercing its employees in the exercise of the right to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the purposes of the Act :(a)Withdraw all recognition from Topco Employees Association,Chapters I-IX, as a representative of any of its employees for the 34DECISIONSOff'NATIONALLABOR RELATIONS BOARDpurposes of dealing with the respondent concerning grievances, labordisputes, rates of pay, wages, hours of employment, or other condi-tions of employment, and completely disestablish Topco EmployeesAssociation, Chapters I-IX, as such representative;(b) Immediately post in conspicuous places throughout the variousplants in its system, including among such places all bulletin boardscommonly used by the respondent for announcements to its em-ployees, notices stating (1) that the respondent will cease and desistin the manner aforesaid; and (2) that the respondent withdraws allrecognition of Topco Employees Association, Chapters I-IX, as arepresentative of its employees for the purposes of dealing with therespondent concerning grievances, labor disputes, rates of pay, wages,hours of employment, or other conditions of employment, and thatthe respondent completely disestablishes it as such representative;(c)Maintain such notices for a, period of at least sixty (60) con-secutive days from the date of posting;(d)Notify the Regional Director for the Eighth Region in writ-ing within ten (10) days from the date of this Order what steps therespondent has taken to comply therewith.